DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. US 17280612, filed on 3/26/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 was filed on the filing date of the application on 3/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the blade member is moved along a straight line in claim 6;
the retreat member moves the optical fiber along a central axis in a longitudinal direction thereof, to move the broken end portion to a position that does not contact with the blade member in claim 9;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“breaking member” as recited in claim 1 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “breaking”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “breaking” preceding the generic placeholder describes the function, not the structure, of the member).
“retreat member” as recited in claims 1 and 11 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “retreat”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “retreat” preceding the generic placeholder describes the function, not the structure, of the member).
“holding member” as recited in claim 7 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “holding”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “holding” preceding the generic placeholder describes the function, not the structure, of the member).
“urging member” as recited in claim 7 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “urging”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “urging” preceding the generic placeholder describes the function, not the structure, of the member).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the generic place holder or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“cover member” as recited in claim 1 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cover”; third, the generic placeholder is modified by sufficient structure for performing the claimed function – e.g., the term “cover” is sufficient structure).
“blade member” as recited in claim 1 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “blade”; third, the generic placeholder is modified by sufficient structure for performing the claimed function – e.g., the term “blade” is sufficient structure).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the fixed glass fiber portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if "the fixed glass fiber portion" is a new element of that "the fixed glass fiber portion" is only referring to portion of the glass fiber that is fixed in the fixing step. The examiner suggest amending the claim to “a fixed portion of the glass fiber portion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurino (US 20170235050 A1) in view of Pracklein (US 7809231 B2).
Regarding claim 1, Kurino teaches an optical fiber cleaving apparatus (see Figure 1), comprising: 
a main body (10) on which an optical fiber having a predetermined length of a glass fiber portion exposed at a tip is placed (paragraph 0051, examiner notes that fiber is the work piece and not considered as part of the device and not required by the claim); 
a cover member (20) which fixes the optical fiber between the cover member and the main body (see Figure 5); 
a blade member (14) which scratches the fixed glass fiber portion; 
a breaking member (24) which breaks the glass fiber portion at the scratched portion (paragraph 0056). 
Kurino fails to teach a retreat member which moves a broken end portion of the optical fiber to a position that does not contact with the blade member.
Pracklein teaches a fiber cutter (see Figures 2A-4) comprising a retreat member (202 are three different embodiment of a retreat member, because first, the element 202 is spring loaded device to eject the broken fiber after the fiber is cut. Second, a person of ordinary skill in the art recognized both spring loaded device is interchangeable. Third, since both retreat member remove the fiber in a direction intersecting a central axis. Therefore are considered equivalent to the retreat member as claimed) which moves a broken end portion of the optical fiber to a position that does not contact with the blade member (see Figure 2B-4).
It would have been obvious to one of ordinary skill in the art to modify the device of Kurino to add a retreat member, as taught by Pracklein, in order to better collected the cut off parts (col. 1 lines 36-38 of Pracklein).
Regarding claim 3, modified Kurino further teaches the retreat member is interlocked with the movement of the cover member and moves the broken end portion (as modified in claim 1, via 201, see Figure 2A-B of Pracklein).
Regarding claim 4, modified Kurino further teaches the blade member is moved along a circular arc (see Figures 9 and 11 and paragraph 0039 of Kurino).
Regarding claim 5, modified Kurino further teaches the blade member is disposed to pass through at least a portion of a region where the glass fiber portion of the optical fiber is disposed (paragraphs 0059 and 0060 of Kurino), and wherein the retreat member moves the broken end portion to a position farther from a center of the circular arc than the region through which the blade member moved along the circular arc is passed (as modified in claim 1, see Figure 2A-B of Pracklein for moving away).
Regarding claim 8, modified Kurino further teaches the retreat member moves the optical fiber in a direction intersecting a central axis in a longitudinal direction thereof, to move the broken end portion to a position that does not contact with the blade member (as modified in claim 1, see Figure 2A-B of Pracklein for moving away).
Regarding claim 10, Kurino teaches an optical fiber cleaving method (see Figures 1-4), comprising:
fixing an optical fiber having a predetermined length of a glass fiber portion exposed at a tip (paragraph 0051); 
scratching the fixed glass fiber portion with a blade member (14, paragraph 0051);  
breaking the glass fiber portion at the scratched portion (paragraph 0056)
Kurino fails to teach moving a broken end portion of the optical fiber to a position that does not contact with the blade member. 
Pracklein teaches a fiber cutter (see Figures 2A-4) comprising a retreat member (202/302/402 are three different embodiment of a retreat member, because the element 202/302/402 is used to eject the broken fiber after the fiber is cut, therefore are considered equivalent to the retreat member as claimed) which moves a broken end portion of the optical fiber to a position that does not contact with the blade member (see Figure 2B-4).
It would have been obvious to one of ordinary skill in the art to modify the method of Kurino to add a retreat member, as taught by Pracklein, in order to better collected the cut off parts (col. 1 lines 36-38 of Pracklein).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20050169594 A1) in view of Pracklein (US 7809231 B2).
Regarding claim 1, Song teaches an optical fiber (1) cleaving apparatus (see Figures 1-2), comprising: 
a main body (13) on which an optical fiber having a predetermined length of a glass fiber portion exposed at a tip is placed (paragraphs 0047 and 0059); 
a cover member (9) which fixes the optical fiber between the cover member and the main body (see Figure 6); 
a blade member (27) which scratches the fixed glass fiber portion; 
a breaking member (23) which breaks the glass fiber portion at the scratched portion (paragraph 0060 and 0062). 
Song fails to teach a retreat member which moves a broken end portion of the optical fiber to a position that does not contact with the blade member.
Pracklein teaches a fiber cutter (see Figures 2A-4) comprising a retreat member (202/302/402 are three different embodiment of a retreat member, because the element 202/302/402 is used to eject the broken fiber after the fiber is cut, therefore are considered equivalent to the retreat member as claimed) which moves a broken end portion of the optical fiber to a position that does not contact with the blade member (see Figure 2B-4).
It would have been obvious to one of ordinary skill in the art to modify the device of Song to add a retreat member, as taught by Pracklein, in order to better collected the cut off parts (col. 1 lines 36-38 of Pracklein).
Regarding claim 6, modified Song further teaches the blade member is moved along a straight line (via 42, see Figure 2 of Song).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20150128779 A1) in view of Pracklein (US 7809231 B2).
Regarding claim 1, Zhao teaches an optical fiber cleaving apparatus (see Figure 1), comprising: 
a main body (12) on which an optical fiber having a predetermined length of a glass fiber portion exposed at a tip is placed (paragraph 0061-0065, examiner notes that fiber is the work piece and not considered as part of the device and not required by the claim); 
a cover member (11) which fixes the optical fiber between the cover member and the main body (see Figure 2); 
a blade member (13) which scratches the fixed glass fiber portion; 
a breaking member (see annotated Figure 4) which breaks the glass fiber portion at the scratched portion (paragraph 0061-0065). 
Zhao fails to teach a retreat member which moves a broken end portion of the optical fiber to a position that does not contact with the blade member.
Pracklein teaches a fiber cutter (see Figures 2A-4) comprising a retreat member (202 are three different embodiment of a retreat member, because first, the element 202 is spring loaded device to eject the broken fiber after the fiber is cut. Second, a person of ordinary skill in the art recognized both spring loaded device is interchangeable. Third, since both retreat member remove the fiber in a direction intersecting a central axis. therefore are considered equivalent to the retreat member as claimed) which moves a broken end portion of the optical fiber to a position that does not contact with the blade member (see Figure 2B-4).
It would have been obvious to one of ordinary skill in the art to modify the device of Zhao to add a retreat member, as taught by Pracklein, in order to better collected the cut off parts (col. 1 lines 36-38 of Pracklein).
Regarding claim 2, modified Zhao further teaches the retreat member is interlocked with the movement of the blade member and moves the broken end portion (as modified in claim 1, the retreat member is interlocked with the cover via 201, see Figure 2A-B and 3 of Pracklein, since the blade member is interlocked with the cover member via 111 and 124 of Zhao. Therefore, the cover member, blade member and retreat member of the modified device are all considered interlocked together, thus meeting the claimed limitation of the retreat member interlocked with the cover). 



    PNG
    media_image1.png
    1108
    840
    media_image1.png
    Greyscale


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurino (US 20170235050 A1) in view of Ishihara (US 20130098215 A1).
Regarding claim 1, Kurino teaches an optical fiber cleaving apparatus (see Figure 1), comprising: 
a main body (10) on which an optical fiber having a predetermined length of a glass fiber portion exposed at a tip is placed (paragraph 0051); 
a cover member (20) which fixes the optical fiber between the cover member and the main body (see Figure 5); 
a blade member (14) which scratches the fixed glass fiber portion; 
a breaking member (24) which breaks the glass fiber portion at the scratched portion (paragraph 0056). 
Kurino fails to teach a retreat member which moves a broken end portion of the optical fiber to a position that does not contact with the blade member.
Ishihara teaches a fiber cutter (see Figures 2A-4) comprising a retreat member (10 is considered as a retreat member, because the element 18-19 are used to eject the broken fiber after the fiber is cut, therefore are considered equivalent to the retreat member as claimed) which moves a broken end portion of the optical fiber to a position that does not contact with the blade member (see Figure 4A-C).
It would have been obvious to one of ordinary skill in the art to modify the device of Kurino to add a retreat member, as taught by Ishihara, in order to better collected the cut off parts (see Figure 4A-C of Ishihara).
Regarding claim 9, Kurino teaches the retreat member moves the optical fiber along a central axis in a longitudinal direction thereof, to move the broken end portion to a position that does not contact with the blade member.

Allowable Subject Matter
Claim 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, modified Kurino further teaches a holding member (15) that is movably attached to the main body and holds the blade member (see Figure 9 and 11); and 
Modified Kurino fails to teach an urging member for urging the retreat member, wherein the retreat member is attached to the holding member, wherein the urging member is provided between the retreat member and the holding member, wherein the retreat member, when pressed by the cover member, is moved to a position that does not contact with the optical fiber fixed between the main body and the cover member, and wherein the retreat member is urged by the urging member to move the optical fiber, which is not fixed between the main body and the cover member, to a position that does not contact with the blade member.
Pracklein teaches the retreat member is in contact with the optical fiber while the cutting occurs, so as to further support the optical fiber during cutting(col. 4 lines 57-61 of Pracklein). Therefore it would not have been obvious to one of ordinary skill in the art to modified the device to have the retreat member not in contact with the optical fiber.
Furthermore, no additional prior art could be found to teach the claimed limitations of “wherein the retreat member, when pressed by the cover member, is moved to a position that does not contact with the optical fiber fixed between the main body and the cover member” either alone nor in combination to further modify the device of Kurino, Pracklein, Song or Ishihara . Thus claim 7 is allowable.
Regarding claim 11, modified Kurino teaches all elements of the current invention as set forth in claim 10 above.
Modified Kurino fails to teach in the fixing of the optical fiber, a retreat member is disposed at a position that does not contact with the optical fiber, and wherein in the moving of the broken end portion, the retreat member is moved to contact with the optical fiber and moves the broken end portion to a position that does not contact with the blade member.
Pracklein teaches the retreat member is in contact with the optical fiber while the cutting occurs, so as to further support the optical fiber during cutting(col. 4 lines 57-61 of Pracklein). Therefore it would not have been obvious to one of ordinary skill in the art to modified the device to have the retreat member not in contact with the optical fiber.
Furthermore, no additional prior art could be found to teach the claimed limitations of “in the fixing of the optical fiber, a retreat member is disposed at a position that does not contact with the optical fiber” either alone nor in combination to further modify the device of Kurino, Pracklein, Song or Ishihara . Thus claim 11 is allowable for the same reason as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/06/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724